DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical relationships) without significantly more. Claim 1 is a method claim (method, falling within the four statutory categories of invention), and recites:
A method comprising:
providing a first plurality of numerical support sub-regions, (these are mathematical domains)
 providing at least one manufacturing constraint; (this is a mathematical threshold or equation for providing a comparison output)
 providing at least one response objective (this is a mathematical equation)
generating a first plurality of shapes for the first plurality of numerical support sub-regions, (the shapes as claimed here are numerical data)
each shape of the first plurality of shapes corresponding to a respective numerical support sub-region of the first plurality of numerical support sub-regions, (details of the mathematical relationships being applied)

 each respective function of numerical support using: (details on the mathematical functions at issue)
a first respective center number corresponding to each numerical support sub-region of the first plurality of numerical support sub-regions, (this is a mathematical feature of the data)
said first respective center number depending on the at least one manufacturing constraint, (this generally ties one of the numerical values being used to an undefined manufacturing constraint, but this alone is just a dependence upon a numerical constraint and does not provide a practical application or anything beyond a general link to the field of manufacturing)
 a first respective Beta distribution, (a specific mathematical distribution being used)
a first respective alpha Beta distribution shape parameter constrained by the at least one manufacturing constraint, and (as above, a specific mathematical distribution with its parameters defined)
a first respective beta Beta distribution shape parameter constrained by the at least one manufacturing constraint; (as above, a specific mathematical distribution with its parameters defined)
generating a highest-rated device response using one of directly and indirectly the first plurality of shapes. (using the numerical calculations to rank a general output response – generally linking the output to a “device” does not even link the numerical calculations to a particular field of use, given how broad the scope is of a “device response”)
This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements – not even a generic processor is recited, though this would amount to no more than mere instructions to apply the exception using a generic computer component. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited.  The only terms in the entire claim that fall outside the scope of the field of mathematics are the broadly defined “device response” and the “manufacturing constraint”, neither of which in context provide more than a general link to manufacturing or devices (not sufficient to provide an inventive concept). The claim is not patent eligible.
Dependent claim 2 discusses only further details of the mathematical operations. 
Dependent claims 3-5 discuss that the device response is a filter response, but even this is simply a mathematical relationship, as filters can be utilized as mathematical algorithms (rather than necessarily provide practical applications).
Dependent claim 6 recites building the filter, and specifies details (focal plane array) that fall outside the scope of mathematical concepts.  The step of building the filter, however, appears to be insignificant extra-solution activity.  No detail is recited as to how the results of the highest-rated device response are used to construct the filter.  The inventive concept still appears to be with the mathematical relationships used to generate this response, rather than how it is used to build a filter.  The step of constructing a filter appears to be a general post-solution step that amounts to an equivalent feature of “using” the results to build a physical feature.   As such, this does not provide significantly more, and does not provide a practical application to the mathematical relationships/concepts of the claims.

For the above reasons, the claims are not eligible.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims recite the highly specific steps of using beta distribution shape parameters constrained by manufacturing constraints, in the context of functions of numerical support for shapes used to generate device responses.  While there are many references that utilize device responses, and several references that discuss shape parameters for device responses, none utilize beta distributions in the way highlighted above.  The closest reference is the Doster2017 reference which discusses encoded beta distribution filters, but it is not valid prior art due to its publication date and author (who is an inventor for the instant application).  The bendetto2016 reference discusses hyperspectral image classification, but is silent regarding filters (including beta-distribution encoded filters).  Zhang (US 20180165554 A1) discusses hyperspectral image filtering, but does not use the beta-distribution filter as claimed.  Mikkelsen (US 20170299784 A1), the closest prior art, again discusses hyperspectral image filtering, and uses shape parameters, but not the beta distribution as claimed.  For the above reasons, the claims distinguish over the prior art.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128